           Case 1:20-cv-03184-TSC Document 28 Filed 11/17/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
ORLANDO CORDIA HALL,                          )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )       Civil Action No. 20-cv-3184 (TSC)
                                              )
                                              )
WILLIAM P. BARR, et al.,                      )
                                              )
                                              )
              Defendants.                     )
                                              )

                                             ORDER

       Plaintiff’s motion for a stay of execution pending appeal, (ECF No. 27), is hereby

DENIED, for the reasons set forth in the court’s November 16, 2020 Memorandum Opinion,

(ECF No. 23). Plaintiff has not shown a likelihood of success on the merits of any of his claims.

See Nken v. Holder, 556 U.S. 418, 434 (2009) (requiring the court to consider, inter alia, whether

plaintiff has made “a strong showing that he is likely to succeed on the merits” to warrant a stay).

The court set forth a detailed explanation as to why it believed that none of Plaintiff’s claims had

merit in declining to enter a preliminary injunction. The same analysis applies here. See id.

(citing Winter v. Nat’l Res. Def. Council, 555 U.S. 7, 24 (2008)) (noting the “substantial overlap”

between the factors for governing a stay and the factors governing preliminary injunctions).

Date: November 17, 2020


                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge



                                                  1
